Case 3:20-cr-01416-AHG Document 26 Filed 09/29/20 PagelD.34 Page 1 of 2

40 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA .

 

 

UNITED STATES OF AMERICA - JUDGMENT IN A CRIMINAL CASE
Vv. (For Offenses Committed On or After November 1, 1987)
Rito Rosales-Morales Case Number: 20-cr-0141 6-AHG
. Sean McGuire
Defendant’s Attorney

USM Number 95209298

o a

THE DEFENDANT:

 

 

 

pléaded guilty to count(s) + 1 OF THE SUPERSEDING INFORMATION

BY

 

L] was found guilty on count(s)

 

after a plea of not guilty.
Accordingly, the defendant is adjudged ouilty of such count(s), which involve the following offense(s):

 

 

Count
Title & Section Nature of Offense _ . Number(s)
8 USC 1325(a)\(1) Improper Entry by an Alien (Misdemeanor) 1
The defendant is sentenced as provided in pages 1 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
[1 The-defendant has been found not guilty on count(s)
x] Count(s) Underlying Information is dismissed on the motion of the United States.

 

Assessment : $
x] Pursuant to the motion ofthe United States under 18 USC 3573, the special assessment provided for under 18 USC 3013 is
waived and remitted as uncollectible.

L] JVTA Assessment*: $
*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

XJ No fine QO) Forfeiture pursuant to order filed - . , included herein.
IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attomey of
_ any material change in the defendant’s economic circumstances.

September 29, 2020

‘Date of imposition of Sentence

Wien Male

HON, ALLISON H. GODDARD
UNITED STATES DISTRICT JUDGE

 

 
Case 3:20-cr-01416-AHG Document 26 Filed 09/29/20 PagelD.35 Page 2 of 2

‘AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: Rito Rosales-Morales Judgment - Page 2 of 2
CASE NUMBER: 20-cr-01416-AHG

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
6 MONTHS. .

- Sentence imposed pursuant to Title 8 USC Section 1326(b). .
The court makes the following recommendations to the Bureau of Prisons:

10

The defendant is remanded to the custody of the United States Marshal.

The defendant must surrender to the United States Marshal for this district:
Cl at oo P.M. by

 

 

 

LI as notified by the United States Marshal.

 

qo The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:

CL] on or before
O_ as notified by the United States Marshal.
L! as notified by the Probation or Pretrial Services Office.

 

 

 

RETURN
Thave executed this judgment as follows:
Defendant delivered on to
at oe ; with a certified copy of this judgment.
UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

20-cr-01416-AHG _

 
